



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173, 210,
    211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1,
    286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as it read
    at any time before the day on which this subparagraph comes into force, if the
    conduct alleged involves a violation of the complainants sexual integrity and
    that conduct would be an offence referred to in subparagraph (i) if it occurred
    on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s. 22(2),
    effective December 6, 2014 (Act, s. 49).

(b)      two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)      In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)      at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)      on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)      An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Singh, 2016 ONCA 835

DATE: 20161107

DOCKET: C57221

MacPherson, Cronk and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harjeet Singh

Appellant

John J. Navarrete, for the appellant

Chris Chorney, for the respondent

Heard: November 4, 2016

On appeal from the conviction entered on January 21, 2013
    by Justice L.C. Pringle of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant Harjeet Singh appeals from his conviction for sexual
    assault by Pringle J. of the Ontario Court of Justice. The conviction was
    entered in January 2013 after a six-day trial in 2012. However, the alleged
    sexual assault (a single assault  a rape) took place on August 16, 1991, 21
    years before the trial.

[2]

The complainant was a 22-year old Filipino nanny in 1991. The appellant
    was a 24-year old man trying to get his pilots licence. The parties had just
    got to know each other in the summer of 1991. The alleged sexual assault took
    place in the home of the complainants employers while they were away. The
    complainant said that she was a virgin at the time and that the appellant, whom
    she had invited over to visit her, raped her. The appellant testified that the
    complainant was not a virgin, that she liked sex, and that, on the night in
    question, she invited him over, dressed provocatively, engaged in consensual
    sex, and explicitly rejected the appellants offer to wear a condom.

[3]

The trial judge believed the complainant and disbelieved the appellant.
    She also found that the supporting testimony of the appellants best friend
    undercut the appellants position. Accordingly, she convicted the appellant.

[4]

The appellant appeals on two grounds.

[5]

First, the appellant contends that the trial judge subjected the defence
    evidence to a more exacting standard of scrutiny than she did the complainants
    evidence.

[6]

In
R. v. Aird
, 2013 ONCA 447, Laskin J.A. said, at para. 39:

The different standards of scrutiny argument is a difficult
    argument to succeed on in an appellate court. It is difficult for two related
    reasons: credibility findings are the province of the trial judge and attract a
    very high degree of deference on appeal; and appellate courts invariably view
    this argument with skepticism, seeing it as a veiled invitation to reassess the
    trial judges credibility determinations.

[7]

There is nothing in this appeal to remove it from the general rule
    described by Laskin J.A. in this passage. In our view, the trial judge, in her
    reasons, treated the appellants and complainants evidence comprehensively and
    fairly. She did not tilt towards the complainant in the manner in which she
    considered the evidence.

[8]

Second, the appellant submits that the trial judge erred by giving too
    much weight and reliability to the complainants testimony. In oral
    submissions, the appellant recast this as an unreasonable verdict argument.

[9]

We do not accept these submissions. The trial judge fully and carefully
    considered the testimony of all three witnesses at the trial. She identified
    problems with the testimony of both the complainant and the appellant. She
    considered their testimony in the context of the reasoning platform set out in
R.
    v. W.(D.)
, (1991), 63 C.C.C. (3d) 397 (SCC). Importantly, she evaluated
    the testimony of the second defence witness, the appellants best friend, and
    demonstrated that it was inconsistent with key features of the appellants testimony.

[10]

The trial judge concluded her judgment in this fashion:

Really, it was a simple tale: Ms. B. thought it was a romance,
    but Mr. Singh thought it was about sex.



Looking at the totality of the evidence, I believed Ms. B.s
    account. Since her evidence proved the elements of a sexual assault beyond a
    reasonable doubt, there must be a finding of guilt.

[11]

In our view, the trial judges treatment of the evidence supports this
    summary and conclusion. There was a clear evidentiary basis for the verdict.

[12]

The appeal is dismissed.

J.C. MacPherson J.A.

E.A. Cronk J.A.

David Watt J.A.


